ORDER
On July 13, 2000, this Court suspended petitioner from the practice of law for a period of 60 days. Petitioner has filed with this Court an affidavit stating that he has fully complied with the terms of the suspension order. The Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that petitioner has complied with the terms of the suspension order.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that petitioner Charles Clayton is reinstated to the practice of law in the State of Minnesota effective September 11, 2000, subject to his successful completion of the professional responsibility portion of the state bar examination by July 13, 2001. Petitioner shall be on supervised probation for two years from the date of reinstatement subject to the terms and conditions set forth in this court’s July 13, 2000, order.
BY THE COURT:
Alan C. Page Associate Justice